Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in parent Application No.KR10-2019-007586, filed on 06/25/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/07/2021 and 04/09/2020 were compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jin (US 2019/0082110 A1).
Regarding Claim 1, Jin teaches a camera module comprising: a printed circuit board (PCB) (fig.5; PCB 530); a first imaging device on the PCB (fig.5; Para.0121; cameras 540), the first imaging device configured to generate first image data based on a received optical signal (fig.5; Para.0121; cameras 540); a second imaging device on the PCB (fig.5; Para.0121-0125; cameras 540), the second imaging device configured to generate second image data based on the received optical signal (fig.5; Para.0121-0125; cameras 540); a power management integrated circuit (PMIC) on the PCB (Para.0073; PMIC circuit), the PMIC configured to generate a plurality of power voltages based on an external power voltage received from an external power supply (fig.3; Para.0073; Power management module 188 for power supply to PMIC), the plurality of power voltages including a first power voltage and a second power voltage (Para.0100-0102; power supply to plurality of devices), and the PMIC configured to provide at least the first power voltage to the first imaging device and the second power voltage to the second imaging device (fig.15; Para.0200-0202; PMIC provide power to multiple imaging devices); and a connector configured to receive the external power voltage from the external power supply and provide the external power voltage to the PMIC (fig.15; batter 1500 is connected to PMIC). 
 
Regarding Claim 2, Jin teaches the camera module of claim 1, wherein the plurality of power voltages further includes a third power voltage (fig.15), and the PMIC is configured to provide the third power voltage of the plurality of power voltages to the first imaging device and the second imaging device (fig.15; Para.0200-0202; multiple PMIC provide power to multiple imaging devices).  

Regarding Claim 3, Jin teaches the camera module of claim 1, wherein at least one of the first imaging device and the second imaging device comprises a passive element (fig.15; battery 1500), and at least one output terminal of the PMIC is connected to the passive element (fig.15; Para.0200-0202; PMIC provide power to multiple imaging devices from the battery 1500).  

Regarding Claim 4, Jin teaches the camera module of claim 1, wherein the first imaging device comprises a first lens and a first image sensor (Para.0072), the first lens configured to collect an optical signal, and the first image sensor configured to convert the optical signal to a first image signal, and the second imaging device comprises a second lens and a second image sensor (Para.0072), the second lens configured to collect the optical signal and the second image sensor configured to convert the optical signal to a second image signal (Para.0072; lens and image sensor to capture images) .  

Regarding Claim 5, Jin teaches the camera module of claim 4, wherein the first imaging device further comprises an actuator coupled to the first lens to move the first 

Regarding Claim 6, Jin teaches the camera module of claim 1, wherein the PMIC comprises a first voltage generator and a second voltage generator (fig.15; Para.0200-0202; multiple PMICs); the first voltage generator configured to provide the first power voltage to the first imaging device (fig.15; Para.0200-0202; multiple PMIC provide power to multiple imaging devices); and the second voltage generator configured to provide the second power voltage to the second imaging device (fig.15), wherein the first voltage generator and the second voltage generator are activated or deactivated in response to an enable signal received through the connector (fig.15; Para.0200-0202; multiple PMIC provide power to multiple imaging devices).  

Regarding Claim 7, Jin teaches the camera module of claim 2, wherein the PMIC is configured to adjust a voltage level of the first power voltage (fig.15; Para.0200-0202), the second power voltage, or third power voltage provided to at least one of the first imaging device and the second imaging device based on a feedback signal received from at least one of the first imaging device and the second imaging devices (fig.15; Para.0200-0202; PMIC provide power to multiple imaging devices and received power level).  

Regarding Claim 8, Jin teaches the camera module of claim 1, wherein the first imaging device and the second imaging device are in parallel to a first direction on the 

Regarding Claim 9, Jin teaches the camera module of claim 1, wherein the PMIC is in a housing of the first imaging device or the second imaging device (Para.0093; PMIC with camera).  

Regarding Claim 10, Jin teaches the camera module of claim 1, wherein the connector is adjacent to the first imaging device, and the PMIC is between the first imaging device and the connector (fig.15; Para.0200-0202; PMIC provide power to multiple imaging devices).  

Regarding Claim 11, Jin teaches the camera module of claim 1, wherein image characteristics of the first image data and the second image data are different fig.15; Para.0200-0202; image capturing devise with different angle with different functions).   

Regarding Claim 12, Jin teaches the camera module of claim 1, further comprising 21Atty. Dkt. No. 2557-003102-US a third imaging device on the PCB, the third imaging device configured to generate a third image signal based on the received optical signal, wherein the plurality of power voltages comprise a third power voltage provided to the third imaging device (fig.15; Para.0200-0202; PMIC provide power to multiple imaging devices).  

Regarding Claim 13, Jin teaches the camera module of claim 1, further comprising a refraction device configured to refract the received optical signal towards the first imaging device and the second imaging device (Para.0132; camera lens).  

Regarding Claim 14, Jin teaches same reason as claim 1.
 
Regarding Claim 15, Jin teaches the camera module of claim 14, wherein the PMIC comprises a plurality of output terminals, the plurality of output terminals including a first output terminal, and the first imaging device comprises a passive element (fig.15; battery 1500 connected to imaging devices), wherein a first output terminal of the plurality of output terminals is configured to output the first power voltage provided to the first imaging device (fig.15; Para.0200-0202; PMIC provide power to multiple imaging devices from the battery 1500).  

Regarding Claim 16, Jin teaches the camera module of claim 14, wherein the second imaging device is mounted on a second PCB connected to the first PCB through a connecting member (fig.5; multiple cameras connected to PCB 530), and the PMIC is configured to provide a second voltage the second imaging device (fig.15; Para.0200-0202; PMIC provide power to multiple imaging devices).  

Regarding Claim 17, Jin teaches the camera module of claim 14, further comprising 22Atty. Dkt. No. 2557-003102-US a second refraction device configured to refract the refracted optical signal toward the second imaging device (Para.0132; camera lens).  

Regarding Claim 18, Jin teaches same reason as claim 1.

Regarding Claim 19, Jin teaches the imaging apparatus of claim 18, further comprising a second camera module comprising at least one second camera assembly and a second PMIC, the second PMIC configured to provide a plurality of voltages to the at least one second camera assembly (fig.15; Para.0200-0202; multiple PMIC provide power to multiple imaging devices).  

Regarding Claim 20, Jin teaches the imaging apparatus of claim 18, wherein the first PMIC is configured to share a passive element with an image sensor included in at least one camera assembly of a plurality of camera assemblies (fig.15; Para.0200-0202; PMIC provide power to multiple imaging devices from the battery 1500).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYEZ A BHUIYAN whose telephone number is (571)270-1562.  The examiner can normally be reached on 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FAYEZ A BHUIYAN/Examiner, Art Unit 2698                                                                                                                                                                                                        
/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698